DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an application filed on 10/14/2019.  Claims 1-29 are currently pending and have been examined.
Claim Objections
Claim 15 is objected to because of the following informalities:  “wherein” is spelled incorrectly.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-17, 19-27, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhimavarapu, et al. (US 2021/0020307 A1).

With regards to claim 1, Bhimavarapu teaches a tangible, non-transitory computer-readable medium storing instructions that, when executed by a computing circuit, cause the computing circuit, or a circuit or device coupled to or including the computing circuit (see at least paragraph 0152): to display icons that are each related to respective data regarding a patient at a medical facility (see at least abstract, an application that provides healthcare information regarding a patient’s hospital visit; at least figure 6, paragraph 0092, displayed menu options links for patient information that are selectable interpreted as display icons); to acquire, from a memory, the respective data in response to a user selecting a corresponding one of the displayed icons (see at least paragraph 0003, when the application is utilized, information is retrieved from computer servers); and to display the acquired respective data (see at least figures 7-24, paragraph 0092, examples of displayable screens when user selects different menu options links).

With regards to claim 2, Bhimavarapu teaches the tangible non-transitory computer-readable medium of claim 1 wherein one of the icons is related to data regarding a medical professional on the patient’s care team (see at least paragraph 0124, user selects communication option that allows patient to chat with his or her caregiver).

With regards to claim 3, Bhimavarapu teaches the tangible non-transitory computer-readable medium of claim 1, wherein one of the icons is related to data regarding the patient’s medical history (see at least figure 6, “Add Patient Details”, figure 20, displays patient medical history).

With regards to claim 4, Bhimavarapu teaches the tangible non-transitory computer-readable medium of claim 1, wherein one of the icons is related to data regarding the patient’s schedule while staying at a medical facility (see at least figure 6 “Timeline”, figure 7, schedule of patient staying in hospital).

With regards to claim 5, Bhimavarapu teaches the tangible non-transitory computer-readable medium of claim 1, wherein one of the icons is related to data regarding the patient’s location while staying at a medical facility (see at least figure 6, “Way Finding”, figure 17 (110), “Jon Snow’s Room”).

With regards to claim 6, Bhimavarapu teaches the tangible, non-transitory computer-readable medium of claim 1 storing instructions that, when executed by a computing circuit, cause the computing circuit, or a circuit or device coupled to or including the computing circuit: to receive an authorization code from a remote device (see at least paragraphs 0084, 0087, authorization code entered by user on their device); and in response to the authorization code, to grant the remote device access to the respective data represented by one or more of the icons (see at least paragraph 0087, user’s device granted access to app).

With regards to claim 7, Bhimavarapu teaches the tangible, non-transitory computer-readable medium of claim 1 storing instructions that, when executed by a computing circuit, cause the computing circuit, or a circuit or device coupled to or including the computing circuit: to receive an authorization code from an input device (see at least paragraphs 0084, 0087, authorization code entered by user on their device); to send the authorization code to a remote device (see at least paragraph 0086, code sent to vendor cloud; at least paragraph 0087, app stored on local vendor server so it can be downloaded to devices within hospital without requiring access to vendor); and to receive from the remote device authorization to access the respective data represented by one or more of the icons (see at least paragraphs 0086-0087, vendor cloud or local vendor server allows app to be downloaded to user device.

With regards to claim 8, Bhimavarapu teaches the tangible, non-transitory computer-readable medium of claim 1 storing instructions that, when executed by a computing circuit, cause the computing circuit, or a circuit or device coupled to or including the computing circuit: to receive an authorization code from a remote device (see at least paragraphs 0084, 0087, authorization code entered by user on their device); to receive, from an input device, an identification of the data for which access can be granted to the remote device (see at least paragraph 0083, authorize  certain people to access certain features of the app; at least paragraph 0093, app options vary based on particular user); and in response to the authorization code, to grant the remote device access to the identified data respectively represented by one or more of the icons (see at least paragraph 0087, user’s device granted access to app).

With regards to claim 9, Bhimavarapu teaches the tangible, non-transitory computer-readable medium of claim 1 storing instructions that, when executed by a computing circuit, cause the computing circuit, or a circuit or device coupled to or including the computing circuit to send, to a remote device, an invitation to request access to the respective data represented by one or more of the icons (see at least paragraphs 0084-0085).

With regards to claim 10, Bhimavarapu teaches the tangible, non-transitory computer-readable medium of claim 1 storing instructions that, when executed by a computing circuit, cause the computing circuit, or a circuit or device coupled to or including the computing circuit: to receive, via an input device, data represented by one of the icons (see at least paragraph 0105); and to broadcast the received data to a remote device that is authorized to receive the data (see at least paragraph 0105).

With regards to claim 11, Bhimavarapu teaches the tangible, non-transitory computer-readable medium of claim 1 storing instructions that, when executed by a computing circuit, cause the computing circuit, or a circuit or device coupled to or including the computing circuit: to receive, via an input device, a change to data represented by one of the icons (see at least paragraph 0105); and to broadcast the change to a remote device that is authorized to receive the data (see at least paragraph 0105).

With regards to claim 13, Bhimavarapu teaches a method, comprising: displaying, with an electronic device, icons that are each related to respective data regarding a patient at a medical facility (see at least abstract, an application that provides healthcare information regarding a patient’s hospital visit; at least figure 6, paragraph 0092, displayed menu options links for patient information that are selectable interpreted as display icons); acquiring, from a memory with the electronic device, the respective data in response to a user of the electronic device selecting a corresponding one of the displayed icons (see at least paragraph 0003, when the application is utilized, information is retrieved from computer servers); and displaying the acquired respective data (see at least figures 7-24, paragraph 0092, examples of displayable screens when user selects different menu options links).

With regards to claim 14, Bhimavarapu teaches the method of claim 13 wherein the memory forms part of the electronic device (see at least paragraph 0065, types of user devices, which have memory; at least paragraph 0068, app is downloaded to device).

With regards to claim 15, Bhimavarapu teaches the method of claim 13 wherien the memory forms part of a remote device (see at least paragraphs 0068-0074, various remote servers store patient data).

With regards to claim 16, Bhimavarapu teaches the method of claim 13, further comprising: displaying, with the electronic device, a page in response to a user of the electronic device selecting a corresponding one of the displayed icons (see at least figure 29, paragraph 0124, user selects communication option); receiving from an input device that is coupled to, or that forms part of, the electronic device, a question from the user (see at least figure 29, user questions nurse using electronic device); populating a portion of the input page with the question (see at least figure 29); and sending the question to another electronic device (see at least figure 29, question is sent to nurse electronic device).

With regards to claim 17, Bhimavarapu teaches the method of claim 13, further comprising: displaying, with the electronic device, a question received from a remote device in response to a user of the electronic device selecting a corresponding one of the displayed icons (see at least figure 25, paragraph 0118, user selects feedback option and their electronic device displays a feedback question); receiving from the user via an input device that is coupled to, or that forms part of, the electronic device, an answer to the question (see at least figure 25, paragraph 0118, user inputs answer into their electronic device); and sending the answer to the remote electronic device (see at least paragraph 0118, user answer is sent to remote electronic device).

With regards to claim 19, Bhimavarapu teaches the method of claim 13 wherein the memory is remote from the electronic device (see at least paragraphs 0068-0074, various remote servers store patient data).

With regards to claim 20, Bhimavarapu teaches an electronic device (see at least figure 2), comprising: a display screen (see at least figure 2); a memory circuit (see at least paragraph 0068, app downloaded onto device, interpreted as using a memory circuit); and computing circuitry coupled to the display screen and to the memory circuit and configured to cause the display screen to display icons that are each related to respective data regarding a patient at a medical facility (see at least abstract, an application that provides healthcare information regarding a patient’s hospital visit; at least figure 6, paragraph 0092, displayed menu options links for patient information that are selectable interpreted as display icons), to retrieve, from the memory, the respective data in response to a user of the electronic device selecting, via the display screen, a corresponding one of the displayed icons (see at least paragraph 0003, when the application is utilized, information is retrieved from computer servers); and to cause the display screen to display the retrieved respective data (see at least figures 7-24, paragraph 0092, examples of displayable screens when user selects different menu options links).

With regards to claim 21, Bhimavarapu teaches the electronic device of claim 20 wherein the computing circuitry is configured: to receive an authorization code from a remote device (see at least paragraphs 0084, 0087, authorization code entered by user on their device); and in response to the authorization code, to grant the remote device access to the respective data represented by one or more of the icons (see at least paragraph 0087, user’s device granted access to app).

With regards to claim 22, Bhimavarapu teaches the electronic device of claim 20, further comprising: a data-input device (see at least paragraph 0065); and wherein the computing circuitry is configured to receive an authorization code from the data-input device (see at least paragraphs 0084, 0087, authorization code entered by user on their device); to send the authorization code to a remote device (see at least paragraph 0086, code sent to vendor cloud; at least paragraph 0087, app stored on local vendor server so it can be downloaded to devices within hospital without requiring access to vendor); and to receive from the remote device authorization to access the respective data represented by one or more of the icons (see at least paragraphs 0086-0087, vendor cloud or local vendor server allows app to be downloaded to user device.

With regards to claim 23, Bhimavarapu teaches the electronic device of claim 20 wherein the display screen includes the data-input device (see at least figure 2).

With regards to claim 24, Bhimavarapu teaches the electronic device of claim 20, further comprising: a data-input device (see at least paragraph 0065); and  wherein the computing circuitry is configured to receive an authorization code from a remote device (see at least paragraphs 0084, 0087, authorization code entered by user on their device); to receive, from the data-input device, an identification of the data for which access can be granted to the remote device (see at least paragraph 0083, authorize  certain people to access certain features of the app; at least paragraph 0093, app options vary based on particular user); and in response to the authorization code, to grant the remote device access to the identified data respectively represented by one or more of the icons (see at least paragraph 0087, user’s device granted access to app).

With regards to claim 25, Bhimavarapu teaches the electronic device of claim 20 wherein the computing circuit is configured to send, to a remote device, an invitation to request access to the respective data represented by one or more of the icons (see at least paragraphs 0084-0085).

With regards to claim 26, Bhimavarapu teaches the electronic device of claim 20, further comprising: a data-input device (see at least paragraph 0065); and wherein the computing circuit is configured to to receive, via an input device, data represented by one of the icons (see at least paragraph 0105); and to broadcast the received data to a remote device that is authorized to receive the data (see at least paragraph 0105).

With regards to claim 27, Bhimavarapu teaches the electronic device of claim 20, further comprising: a data-input device (see at least paragraph 0065); and wherein the computing circuit is configured: to receive, via an input device, a change to data represented by one of the icons (see at least paragraph 0105); and to broadcast the change to a remote device that is authorized to receive the data (see at least paragraph 0105).

With regards to claim 29, Bhimavarapu teaches a system (see at least figure 1), comprising: a database configured to store respective categories of data related to a patient of a medical facility (see at least figure 1); and at least one electronic device each including a transceiver configured for communication with the database, a display screen, a memory circuit, and computing circuitry coupled to the transceiver (see at least figure 1), the display screen, and the memory circuit and configured to cause the display screen to display icons that are each related to respective one of the categories of data (see at least abstract, an application that provides healthcare information regarding a patient’s hospital visit; at least figure 6, paragraph 0092, displayed menu options links for patient information that are selectable interpreted as display icons), to retrieve, from the database, data of a respective category in response to a user of the electronic device selecting, via the display screen, a corresponding one of the displayed icons (see at least paragraph 0003, when the application is utilized, information is retrieved from computer servers); and to cause the display screen to display the retrieved data (see at least figures 7-24, paragraph 0092, examples of displayable screens when user selects different menu options links).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bhimavarapu, et al. (US 2021/0020307 A1) in view of Clarke, et al. (US 2017/0308648 A1).

With regards to claim 12, Bhimavarapu teaches the tangible, non-transitory computer-readable medium of claim 1 storing instructions that, when executed by a computing circuit, cause the computing circuit, or a circuit or device coupled to or including the computing circuit: … and  to store the …data in a memory (see at least paragraph 0068, file server used to store data used by app). 

Bhimavarapu fails to teach …to encrypt the data represented by one or more of the icons; …encrypted.  Clarke teaches …to encrypt the data represented by one or more of the icons; …encrypted (see at least paragraph 0026).  It would have been obvious to one of ordinary skill in the art to combine the encryption method of Clarke with the patient health information app of Bhimavarapu with the motivation of serving as a technical safeguard for HIPAA compliance (Clarke, paragraph 0026).

With regards to claim 28, Bhimavarapu teaches the electronic device of claim 20 wherein the computing circuit is configured: … and  to store the …data in the memory circuit (see at least paragraph 0068, file server used to store data used by app). 

Bhimavarapu fails to teach …to encrypt the data represented by one or more of the icons; …encrypted.  Clarke teaches …to encrypt the data represented by one or more of the icons; …encrypted (see at least paragraph 0026).  It would have been obvious to one of ordinary skill in the art to combine the encryption method of Clarke with the patient health information app of Bhimavarapu with the motivation of serving as a technical safeguard for HIPAA compliance (Clarke, paragraph 0026).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bhimavarapu, et al. (US 2021/0020307 A1) in view of Johnson, et al. (US 2012/0101847 A1).

With regards to claim 18, Bhimavarapu teaches the method of claim 13, further comprising: receiving with the electronic device, from a remote database for each of the icons, the respective data (see at least paragraph 0074); …and wherein the acquiring includes acquiring, from the memory with the electronic device, the respective data in response to a user of the electronic device selecting a corresponding one of the displayed icons (see at least paragraph 0003, when the application is utilized, information is retrieved from computer servers).

Bhimavarapu fails to teach …storing the received respective data in the memory, which forms part of the electronic device.  Johnson teaches …storing the received respective data in the memory, which forms part of the electronic device (see at least paragraphs 0146, 0155).  It would have been obvious to one of ordinary skill in the art to combine the data storage method of Johnson with the patient health information app of Bhimavarapu with the motivation of combining patient data from disparate sources to make the patient record complete and reliable (Johnson, paragraphs 0008, 0146).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prokle, et al. (US 2021/0295985 A1) which discloses a non-transitory computer-readable medium stores instructions readable and executable by a mobile device (32) with a display (34) and including at least one electronic processor (35) to perform a patient appointment timeline tracking method (100, 200). The method includes: receiving, via a wireless communication path (36), information at the mobile device about a patient appointment at a medical facility including estimated time information for events in the patient appointment; controlling the display to display a timeline (40) of the events in the patient appointment, the events being displayed as icons (42), the displayed time-line including the time information for the events; detecting, via one or more user inputs, a selection of one of the icons; and in response to detecting the user inputs, controlling the display to present information related to the selected icon.

Lee, et al. (US 2019/0108909 A1) which discloses systems, methods and computer readable media are provided that facilitate managing and optimizing the experience of patients and visitors in association with visiting a medical facility. In an embodiment, as system can include a receiving component that receives arrival data regarding an entity arriving at a healthcare facility. The system can further include a discovery component that determines intent information regarding intent of the entity at the healthcare facility, and analyzes the intent information to determine a destination location for the entity within the healthcare facility, and a wayfinding component that facilitates navigating the entity to the destination location by providing the entity, via a mobile device associated with the entity, with real-time navigation information to the destination location.

Gordon CR, Rezzadeh KS, Li A, et al. Digital mobile technology facilitates HIPAA-sensitive perioperative messaging, improves physician-patient communication, and streamlines patient care. Patient Saf Surg. 2015;9:21. Published 2015 May 23. doi:10.1186/s13037-015-0070-9 which discloses 423 consecutive patients scheduled to undergo elective surgical procedures were offered complimentary registration to a secure, web-based service designed to distribute perioperative updates to a group of recipients designated by each patient via Short Message Service (SMS) and/or email. Messages were created by attending surgeons and delivered instantaneously through the web-based platform. In the postoperative period, patients and their designated message recipients, as well as participating healthcare providers, were asked to complete a survey designed to assess their experience with the messaging system. Survey results were statistically analyzed to determine satisfaction rates.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626